— Appeal from an order of the Court of Claims (Jeremiah J. Moriarty, III, J.), entered January 9, 2012. The order denied the motion of claimant for permission to file a late claim.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In a proposed action to recover damages for injuries she allegedly sustained in a motor vehicle accident, claimant appeals from a January 2012 order denying her motion for permission to file a late claim pursuant to Court of Claims Act § 10 (6). That order was entered “without prejudice” to a further application by claimant. The Attorney General has informed this Court that the Court of Claims, by an August 2013 order, granted claimant permission to file a late claim. Because the August 2013 order affords claimant “all the relief she seeks and . . . [thus] renders the appeal moot” (Matter of Dye v Bernier, 104 AD3d 1102, 1102 [2013]), this appeal must be dismissed (see Matter of Gasparro v Edwards, 85 AD3d 1222, 1222 n [2011]; see generally Matter of Cucinella v New York City Tr. Auth., 82 AD3d 1453, 1454 [2011]). Present-Smith, J.P, Garni, Sconiers and Valentino, JJ.